 

Exhibit 10.11

IDEAYA BIOSCIENCES, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into between IDEAYA
Biosciences, Inc., a Delaware corporation (the “Company”) and Jason S. Throne
(“Executive” and, together with the Company, the “Parties”) effective as of
October 9, 2019 (the “Effective Date”).  

WHEREAS, the Company desires to assure itself of the services of Executive by
engaging Executive to perform services as an employee of the Company under the
terms hereof; and

WHEREAS, Executive desires to provide services to the Company on the terms
herein provided effective as of the Effective Date.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.Employment.

(a)General.  The Company shall employ Executive upon the terms and conditions
provided herein effective as of the Effective Date.  

(b)Position and Duties.  Effective as of the Effective Date, Executive: (i)
shall serve as the Company’s Vice President, General Counsel, with
responsibilities, duties, and authority usual and customary for such position,
subject to direction by the Chief Executive Officer of the Company (the “CEO”);
(ii) shall report directly to the CEO or the CEO’s designee; and (iii) agrees
promptly and faithfully to comply with all present and future policies,
requirements, rules and regulations, and reasonable directions and requests, of
the Company in connection with the Company’s business.  At the Company’s
request, Executive shall serve the Company and/or its subsidiaries and
affiliates in such other capacities in addition to the foregoing as the Company
shall designate.  In the event that Executive serves in any one or more of such
additional capacities, Executive’s compensation shall not automatically be
increased on account of such additional service.  

(c)Principal Office.  Executive shall perform services for the Company at the
Company’s offices located in South San Francisco, California, or, with the
Company’s consent, at any other place in connection with the fulfillment of
Executive’s role with the Company; provided, however, that the Company may from
time to time require Executive to travel temporarily to other locations in
connection with the Company’s business.

1

--------------------------------------------------------------------------------

 

(d)Exclusivity.  Except with the prior written approval of the CEO (which the
CEO may grant or withhold in his or her sole and absolute discretion), Executive
shall devote Executive’s best efforts and full working time, attention, and
energies to the business of the Company, except during any paid vacation or
other excused absence periods.  Notwithstanding the foregoing, Executive may,
without violating this Section 1(d), (i) as a passive investment, own publicly
traded securities in such form or manner as will not require any services by
Executive in the operation of the entities in which such securities are owned;
(ii) engage in charitable and civic activities; or (iii) engage in other
personal passive investment activities, in each case, so long as such interests
or activities do not materially interfere to the extent such activities do not,
individually or in the aggregate, interfere with or otherwise prevent the
performance of Executive’s duties and responsibilities hereunder.  Executive may
also serve as a member of the board of directors or board of advisors of another
organization provided (i) such organization is not a competitor of the Company;
(ii) Executive receives prior written approval from the Company’s CEO; and (iii)
such activities do not individually or in the aggregate interfere with the
performance of Executive’s duties under this Agreement, violate the Company’s
standards of conduct then in effect, or raise a conflict under the Company’s
conflict of interest policies. For the avoidance of doubt, the CEO has approved
Executive’s continued service with those organizations set forth on Exhibit A,
such approval to continue until the earlier to occur of (a) the CEO’s revocation
of such approval in his or her sole and absolute discretion, or (b) such time as
such service interferes with the performance of Executive’s duties under this
Agreement, violates the Company’s standards of conflict or raises a conflict
under the Company’s conflict of interest policies.

2.Term.  The period of Executive’s employment under this Agreement shall
commence on the Effective Date and shall continue until Executive’s employment
with the Company is terminated pursuant to Section 5.  The phrase “Term” as used
in this Agreement shall refer to the entire period of employment of Executive by
the Company.

3.Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at the rate of $315,000 per year (as may be increased from time to time, the
“Annual Base Salary”), subject to withholdings and deductions, which shall be
paid to Executive in accordance with the customary payroll practices and
procedures of the Company.  Such Annual Base Salary shall be reviewed by the
CEO, and, as applicable, the Board of Directors of the Company (the “Board”)
and/or the Compensation Committee of the Board, not less than annually.

(b)Annual Bonus.  Executive shall be eligible to receive a discretionary annual
bonus based on Executive’s achievement of performance objectives established by
the Board, its Compensation Committee and/or the CEO, such bonus to be targeted
at twenty-five percent (25%) of Executive’s Annual Base Salary (the “Annual
Bonus”).  Any Annual Bonus approved by the Board, the Compensation Committee of
the Board and/or the CEO shall be paid at the same time annual bonuses are paid
to other executives of the Company generally, subject to Executive’s continuous
employment through the date of approval.  

2

--------------------------------------------------------------------------------

 

(c)Benefits.  Executive shall be entitled to participate in such employee and
executive benefit plans and programs as the Company may from time to time offer
to provide to its executives, subject to the terms and conditions of such
plans.  Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any particular plan
or benefit.

(d)Business Expenses.  The Company shall reimburse Executive for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s applicable expense reimbursement policies and procedures as
are in effect from time to time.  

(e)Vacation.  Executive will be entitled to paid vacation in accordance with the
Company’s vacation policy, as in effect from time to time.

4.Equity Awards.    

(a)Initial Equity Grant. In connection with entering into this offer letter,
promptly following the commencement of your employment with the Company, subject
to the terms and conditions of the Company’s 2019 Incentive Award Plan, and
subject to the approval of the Board or the Compensation Committee of the Board,
Executive will be granted an option to purchase seventy five thousand (75,000)
shares of the Company’s common stock (the “Stock Option”), with an exercise
price per share equal to the closing trading price of a share of the Company’s
common stock on the date of grant. Subject to Executive’s continued employment
with the Company through the applicable vesting date, 25% of the shares
underlying the Stock Option will vest on the first anniversary of the date of
the Effective Date and 1/48th of the total number of shares initially underlying
the Stock Option will vest on the last day of the month of each monthly
anniversary thereafter. The Stock Option will be subject to the terms and
conditions of the Company’s 2019 Incentive Award Plan and the Company’s standard
form of stock option agreement.

(b)Future Awards. Executive shall be eligible for such future grants of stock
options and other equity awards as may be determined by the Board or its
Compensation Committee.

(c)Covered Terminations.  Notwithstanding anything to the contrary in any
agreement evidencing the Stock Option, or any future stock option or other
equity award, the unvested portion of the Stock Option, or such future stock
option or other equity award, shall not terminate upon the date of a Covered
Termination (as defined below) but instead shall remain outstanding and eligible
to vest in accordance with Section 6 hereof until the three month anniversary of
such Covered Termination.  

5.Termination.        

(a)At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable
law.  This means that it is not for any specified period of time and can be
terminated by Executive or by the Company at any time, with or without advance
notice, and for any or no particular reason or cause.  It also means that
Executive’s job duties, title, and responsibility and reporting level, work

3

--------------------------------------------------------------------------------

 

schedule, compensation, and benefits, as well as the Company’s personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject to any
ramification such changes may have under Section 6 of this Agreement).  This
“at-will” nature of Executive’s employment shall remain unchanged during
Executive’s tenure as an employee and may not be changed, except in an express
writing signed by Executive and a duly-authorized officer of the Company.  If
Executive’s employment terminates for any lawful reason, Executive shall not be
entitled to any payments, benefits, damages, award, or compensation other than
as provided in this Agreement.  

(b)Notice of Termination.  During the Term, any termination of Executive’s
employment by the Company or by Executive (other than by reason of death) shall
be communicated by written notice (a “Notice of Termination”) from one Party
hereto to the other Party hereto (i) indicating the specific termination
provision in this Agreement relied upon, if any, (ii) setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifying the Date of Termination (as defined below).  The failure by the
Company to set forth in the Notice of Termination all of the facts and
circumstances which contribute to a showing of Cause (as defined below) shall
not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing their rights hereunder. The
failure by the Executive to set forth in the Notice of Termination all of the
facts and circumstances which contribute to a showing of Good Reason (as defined
below) shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing their rights
hereunder.

(c)Date of Termination.  For purposes of this Agreement, “Date of Termination”
shall mean the date of the termination of Executive’s employment with the
Company specified in a Notice of Termination.

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

6.Consequences of Termination.

(a)Payments of Accrued Obligations upon all Terminations of Employment.  Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within 30 days after Executive’s Date of Termination (or such earlier date as
may be required by applicable law): (i) any portion of Executive’s Annual Base
Salary earned through Executive’s Date of Termination not theretofore paid, (ii)
any expenses owed to Executive under Section 3, (iii) any accrued but unused
paid time-off owed to Executive, (iv) any Annual Bonus earned but unpaid as of
the Date of Termination, and (v) any amount arising from Executive’s
participation in, or benefits under, any employee benefit plans, programs, or
arrangements under Section 3, which amounts shall be payable in accordance with
the terms and conditions of such employee benefit plans, programs, or
arrangements.  Except as otherwise set forth in Sections 6(b) and (c), the
payments and benefits described in this Section 6(a) shall be the only payments
and benefits payable in the event of Executive’s termination of employment for
any reason.  

4

--------------------------------------------------------------------------------

 

(b)Severance Payments upon Covered Termination Outside a Change in Control
Period.  If, during the Term, Executive experiences a Covered Termination
outside a Change in Control Period (each as defined below), then in addition to
the payments and benefits described in Section 6(a), the Company shall, subject
to Executive’s delivery to the Company of a waiver and release of claims
agreement substantially in the form of Exhibit B hereto, with any such changes
to applicable law as the Company deems necessary (the “Release”) that becomes
effective and irrevocable in accordance with Section 11(d), provide Executive
with the following:

(i)The Company shall pay to Executive an amount equal to Executive’s Annual Base
Salary multiplied by 0.5.  Such amount will be subject to applicable
withholdings and payable in a single lump sum cash payment on the first regular
payroll date following the date the Release becomes effective and irrevocable in
accordance with Section 11(d).

(ii)During the period commencing on the Date of Termination and ending on the
six month anniversary thereof or, if earlier, the date on which Executive
becomes eligible for comparable replacement coverage under a subsequent
employer’s group health plan (in any case, the “Non-CIC COBRA Period”), subject
to Executive’s valid election to continue healthcare coverage under Section
4980B of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder, the Company shall, in its sole discretion, either (A)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (B) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A‑1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the Non-CIC COBRA Period (or remaining portion thereof).

(c)Severance Payments upon Covered Termination During a Change in  Control
Period.  If, during the Term, Executive experiences a Covered Termination during
a Change in Control Period, then, in addition to the payments and benefits
described in Section 6(a), the Company shall, subject to Executive’s delivery to
the Company of the Release that becomes effective and irrevocable in accordance
with Section 11(d), provide Executive with the following:

(i)The Company shall pay to Executive an amount equal to 0.75 multiplied by the
sum of Executive’s Annual Base Salary and Executive’s target Annual Bonus.  Such
amount will be subject to applicable withholdings and payable in a single lump
sum cash payment on the first regular payroll date following the date the
Release becomes effective and irrevocable in accordance with Section 11(d).

5

--------------------------------------------------------------------------------

 

(ii)During the period commencing on the Date of Termination and ending on the
nine month anniversary thereof or, if earlier, the date on which Executive
becomes eligible for comparable replacement coverage under a subsequent
employer’s group health plan (in any case, the “CIC COBRA Period”), subject to
Executive’s valid election to continue healthcare coverage under Section 4980B
of the Code and the regulations thereunder, the Company shall, in its sole
discretion, either (A) continue to provide to Executive and Executive’s
dependents, at the Company’s sole expense, or (B) reimburse Executive and
Executive’s dependents for coverage under its group health plan (if any) at the
same levels in effect on the Date of Termination; provided, however, that if (1)
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the continuation coverage period to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
(2) the Company is otherwise unable to continue to cover Executive or
Executive’s dependents under its group health plans, or (3) the Company cannot
provide the benefit without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then, in any such
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments over the CIC COBRA
Period (or remaining portion thereof).

(iii)Cause any unvested equity awards, including any stock options, restricted
stock awards and any such awards subject to performance-based vesting, held by
Executive as of the Date of Termination, to become fully vested and, if
applicable, exercisable, and cause all restrictions and rights of repurchase on
such awards to lapse with respect to all of the shares of the Company’s Common
Stock subject thereto.

(d)No Other Severance.  The provisions of this Section 6 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except as otherwise
approved by the Board.

(e)No Requirement to Mitigate; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

(f)Definition of Cause.  For purposes hereof, “Cause” shall mean any one of the
following: (i) Executive’s commission of any felony or any crime involving
fraud, dishonesty or moral turpitude under the laws of the United States or any
state thereof; (ii) Executive’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (iii) Executive’s intentional,
material violation of any contract or agreement between Executive and the
Company or of any statutory duty owed to the Company; (iv) Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) Executive’s gross misconduct. The determination that a
termination of Executive’s employment is either for Cause or without Cause shall
be made by the Board or its Compensation Committee, in each case, in its sole
discretion.

6

--------------------------------------------------------------------------------

 

(g)Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean any of the following types of transactions: (i) the direct
or indirect sale or exchange in a single or series of related transactions by
the stockholders of the Company of more than fifty percent (50%) of the voting
stock of the Company; (ii) a merger or consolidation in which the Company is a
party; or (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company (each, a “Transaction”), wherein the stockholders of
the Company immediately before the Transaction do not retain immediately after
the Transaction, in substantially the same proportions as their ownership of
shares of the Company’s voting stock immediately before the Transaction, direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or the
successor entity, or, in the case of a Transaction described in (iii), the
corporation or other entity to which the assets of the Company were transferred,
as the case may be. Notwithstanding the foregoing, a transaction shall not
constitute a Change in Control if: (i) its sole purpose is to change the state
of the Company’s incorporation; (ii) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction; (iii) it
constitutes the Company’s initial public offering of its securities; or (iv) it
is a transaction effected primarily for the purpose of financing the Company
with cash (as determined by the Board in its discretion). Notwithstanding the
foregoing, a “Change in Control” must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5).

(h)Definition of Change in Control Period.  For purposes hereof, “Change
in  Control Period” shall mean the period commencing three months prior to a
Change in Control and ending 12 months after such Change in Control.

(i)Definition of Covered Termination.  For purposes hereof, “Covered
Termination” shall mean the termination of Executive’s employment by the Company
without Cause or by Executive for Good Reason, and shall not include a
termination due to Executive’s death or disability.

(j)Definition of Good Reason.  For purposes hereof, “Good Reason” shall mean
that Executive has complied in all material respects with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events, without Executive’s prior written consent: (i) a material reduction of
Executive’s Annual Base Salary (unless pursuant to a salary reduction program
applicable generally to the Company’s senior management employees); or (ii)
relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than by more than seventy-five
(75) miles as compared to Executive’s principal place of employment immediately
prior to such relocation; or (iii) a material reduction in Executive’s job title
and primary duties, responsibilities and authorities, provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless Executive’s  new duties are
materially reduced from the prior duties.

7

--------------------------------------------------------------------------------

 

(k)Definition of Good Reason Process.  For the purposes hereof, “Good Reason
Process” shall mean that (A) Executive has reasonably determined in good faith
that a “Good Reason” condition has occurred; (B) Executive has notified the
Company in writing of the first occurrence of the Good Reason condition within
60 days of the first time the Executive becomes aware of the occurrence of such
condition; (C) Executive has cooperated in good faith with the Company’s
efforts, for a period not less than 30 days immediately following the Company’s
receipt of such notice (the “Cure Period”), to remedy the condition; (D)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(E) Executive terminates Executive’s employment with the Company within 30 days
after the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

7.Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive, and their respective successors, assigns, personnel, and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will, operation of law, or as
otherwise provided herein.

8.Miscellaneous Provisions.  

(a)Restrictive Covenant Agreements.  On or before the Effective Date, Executive
shall enter into the Company’s standard form Proprietary Information and
Invention Assignment Agreement (the “Intellectual Property Assignment Agreement”
together with any other confidentiality agreement between Executive and the
Company, the “Restrictive Covenant Agreements”).  The Restrictive Covenant
Agreements shall survive the termination of this Agreement and Executive’s
employment with the Company for the applicable period(s) set forth
therein.  Notwithstanding the foregoing, in the event of any conflict between
the terms of the Restrictive Covenant Agreements and the terms of this
Agreement, the terms of this Agreement shall prevail.

(b)Non-Solicitation of Employees.  For a period of one year following
Executive’s Date of Termination, Executive shall not, either directly or
indirectly (i) solicit for employment by any individual, corporation, firm, or
other business, any employees, consultants, independent contractors, or other
service providers of the Company or any of its affiliates, or (ii) solicit any
employee or consultant of the Company or any of its affiliates to leave the
employment or consulting of or cease providing services to the Company or any of
its affiliates; provided, however, that the foregoing clauses (i) and (ii) shall
not apply to a general advertisement or solicitation (or any hiring pursuant to
such advertisement or solicitation) that is not specifically targeted to such
employees or consultants.

8

--------------------------------------------------------------------------------

 

(c)Governing Law.  This Agreement shall be governed, construed, interpreted, and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of California, without giving effect to any
principles of conflicts of law, whether of the State of California or any other
jurisdiction, and where applicable, the laws of the United States, that would
result in the application of the laws of any other jurisdiction.

(d)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(e)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(f)Entire Agreement.  The terms of this Agreement, together with the Restrictive
Covenant Agreements, are intended by the Parties to be the final expression of
their agreement with respect to the employment of Executive by the Company and
supersede all prior understandings and agreements, whether written or oral,
regarding Executive’s service to the Company.  The Parties further intend that
this Agreement, together with the Restrictive Covenant Agreements, shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement or the Restrictive
Covenant Agreements.  Notwithstanding the foregoing, in the event of any
conflict between the terms of the Restrictive Covenant Agreements and the terms
of this Agreement, the terms of this Agreement shall prevail.   

(g)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Executive and a duly
authorized representative of the Company.  By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.  

(h)Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved solely and exclusively by final and binding
arbitration held in San Francisco, California through JAMS in conformity with
California law and the then-existing JAMS employment arbitration rules, which
can be found at https://www.jamsadr.com/rules-employment-arbitration/. The
arbitrator shall: (a) provide adequate discovery for the resolution of the
dispute; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall award the prevailing Party attorneys’ fees and expert fees,
if any. Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the Parties
fail to comply with any of the obligations imposed on them under

9

--------------------------------------------------------------------------------

 

Section 8(a), and that in the event of any such failure, an aggrieved person
will be irreparably damaged and will not have an adequate remedy at law.  Any
such person shall, therefore, be entitled to seek injunctive relief, including
specific performance, to enforce such obligations, and if any action shall be
brought in equity to enforce any of the provisions of Section 8(a), none of the
Parties shall raise the defense, without a good faith basis for raising such
defense, that there is an adequate remedy at law.  Executive and the Company
understand that by agreement to arbitrate any claim pursuant to this Section
8(h), they will not have the right to have any claim decided by a jury or a
court, but shall instead have any claim decided through arbitration. Executive
and the Company waive any constitutional or other right to bring claims covered
by this Agreement other than in their individual capacities. Except as may be
prohibited by applicable law, the foregoing waiver includes the ability to
assert claims as a plaintiff or class member in any purported class or
representative proceeding.

(i)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.

(j)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

(k)Whistleblower Protections and Trade Secrets.  Notwithstanding anything to the
contrary contained herein, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies). Furthermore,
in accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
this Agreement: (i) Executive shall not be in breach of this Agreement, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (x) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or (y)
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (ii) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

10

--------------------------------------------------------------------------------

 

9.Prior Employment.  Executive represents and warrants that Executive’s
acceptance of employment with the Company has not breached, and the performance
of Executive’s duties hereunder will not breach, any duty owed by Executive to
any prior employer or other person.  Executive further represents and warrants
to the Company that (a) the performance of Executive’s obligations hereunder
will not violate any agreement between Executive and any other person, firm,
organization, or other entity; (b) Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or other
party that would be violated by Executive entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement; and
(c) Executive’s performance of Executive’s duties under this Agreement will not
require Executive to, and Executive shall not, rely on in the performance of
Executive’s duties or disclose to the Company or any other person or entity or
induce the Company in any way to use or rely on any trade secret or other
confidential or proprietary information or material belonging to any previous
employer of Executive.

10.Golden Parachute Excise Tax.

(a)Best Pay.  Any provision of this Agreement to the contrary notwithstanding,
if any payment or benefit Executive would receive from the Company pursuant to
this Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount (as defined
below).  The “Reduced Amount” will be either (A) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (B) the entire Payment, whichever amount after
taking into account all applicable federal, state, and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive’ s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (A) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).  Notwithstanding the foregoing, if the Reduction Method or the Pro
Rata Reduction Method would result in any portion of the Payment being subject
to taxes pursuant to Section 409A (as defined below) that would not otherwise be
subject to taxes pursuant to Section 409A, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A as follows:  (1) as a first
priority, the modification shall preserve to the greatest extent possible, the
greatest economic benefit for Executive as determined on an after-tax basis; (2)
as a second priority, Payments that are contingent on future events (e.g., being
terminated without cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (3) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

11

--------------------------------------------------------------------------------

 

(b)Accounting Firm.  The accounting firm engaged by the Company for general tax
purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 10(a).  If the firm so engaged by the Company
is serving as the accountant or auditor for the acquiring company, the Company
will appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder.  The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within 30 days
before the consummation of a Change in Control (if requested at that time by the
Company) or such other time as requested by the Company.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it will furnish the
Company with documentation reasonably acceptable to the Company that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the accounting firm made hereunder will be final, binding and conclusive upon
the Company and Executive.

11.Section 409A.

(a)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  Notwithstanding any provision of this Agreement to the
contrary, if the Company determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A, the Company shall work in
good faith with Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section
409A, including, without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; however, this Section 11(a)
shall not create an obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall the
Company (A) have any liability for failing to do so, or (B) incur or indemnify
Executive for any taxes, interest or other liabilities arising under or by
operation of Section 409A.

(b)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement:  (i) no amount that constitutes “deferred compensation” under
Section 409A shall be payable pursuant to Section 6 unless the termination of
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations
(“Separation from Service”); (ii) for purposes of Section 409A, Executive’s
right to receive installment payments shall be treated as a right to receive a
series of separate and distinct payments; and (iii) to the extent that any
reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, such reimbursement or benefit shall be
provided no later than December 31st of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.  The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

12

--------------------------------------------------------------------------------

 

(c)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.  

(d)Release.  Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of
the Release, (i)  if Executive fails to execute the Release on or prior to the
Release Expiration Date (as defined below) or timely revokes Executive’s
acceptance of the Release thereafter, Executive shall not be entitled to any
payments or benefits otherwise conditioned on the Release, and (ii) in any case
where Executive’s Date of Termination and the Release Expiration Date fall in
two separate taxable years, any payments required to be made to Executive that
are conditioned on the Release and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year.  For purposes of this Section 11(d), “Release Expiration Date” shall mean
the date that is 21 days following the date upon which the Company timely
delivers the Release to Executive, or, in the event that Executive’s termination
of employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is 45 days following such delivery
date.  To the extent that any payments of nonqualified deferred compensation
(within the meaning of Section 409A) due under this Agreement as a result of
Executive’s termination of employment are delayed pursuant to this Section
11(d), such amounts shall be paid in a lump sum on the first payroll date
following the date that Executive executes and does not revoke the Release (and
the applicable revocation period has expired) or, in the case of any payments
subject to Section 11(d)(ii), on the first payroll period to occur in the
subsequent taxable year, if later.

12.Employee Acknowledgement.  Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Executive’s own judgment.  

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------

 

The Parties have executed this Agreement as of the Effective Date.

 

IDEAYA BIOSCIENCES, INC.

 

 

 

By:

 

/s/ Paul A. Stone

Name:

 

Paul A. Stone

Title:

 

Chief Financial Officer

 

EXECUTIVE

 

 

 

By:

 

/s/ Jason S. Throne

Name:

 

Jason S. Throne

 

 

 

Address:

 

 

 

 

 

[PRIVATE ADDRESS]

 

 

 

 

 

 

 




 

US-DOCS\110733109.2

--------------------------------------------------------------------------------

 

Exhibit A

PERMITTED OUTSIDE ACTIVITIES

 

1.

[ ____ ]




2

--------------------------------------------------------------------------------

 

Exhibit B

RELEASE OF CLAIMS

This Release of Claims (“Release”) is entered into as of _________________,
20__, between [__________] (“Executive”) and IDEAYA Biosciences, Inc., a
Delaware corporation (the “Company” and, together with Executive, the
“Parties”), effective eight days after Executive’s signature hereto (the
“Effective Date”), unless Executive revokes his acceptance of this Release as
provided in Paragraph 1(c), below.

1.Executive’s Release of the Company.  Executive understands that by agreeing to
this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its employees or other agents for any reason
whatsoever based on anything that has occurred as of the date Executive signs
this Release.

(a)On behalf of Executive and Executive’s heirs and assigns, Executive hereby
releases and forever discharges the “Releasees” hereunder, consisting of the
Company, and each of its owners, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including Claims arising under federal, state, or
local laws relating to employment, Claims of any kind that may be brought in any
court or administrative agency, any Claims arising under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.; Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000
et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C.  § 2101 et seq. the Fair Labor Standards Act, 29
U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California Labor Code;
the employment and civil rights laws of California; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.  

3

--------------------------------------------------------------------------------

 

(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under any indemnification agreement with the
Company, the Company’s Bylaws, California Labor Code Section 2802 or any other
applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)Executive has the right to consult with an attorney before signing this
Release;

(ii)Executive has been given at least [twenty-one (21)   OR   forty-five (45)]
days to consider this Release;

(iii)Executive has seven (7) days after signing this Release to revoke it, and
Executive will not receive the severance benefits provided by that certain
Employment Agreement between the Parties (the “Employment Agreement”) unless and
until such seven (7) day period has expired.  If Executive wishes to revoke this
Release, Executive must deliver notice of Executive’s revocation in writing, no
later than 5:00 p.m. on the 7th day following Executive’s execution of this
Release to [_________].

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

4

--------------------------------------------------------------------------------

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”


BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

2.Executive Representations.  Executive represents and warrants that:

(a)Executive has returned to the Company all Company property in Executive’s
possession;

(b)Executive is not owed wages, commissions, bonuses or other compensation,
other than wages through the date of the termination of Executive’s employment
and any accrued, unused vacation earned through such date, and any payments that
become due under the Change of Control Agreement;

(c)During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
worker’s compensation law or Executive has disclosed any injuries of which
Executive is currently, reasonably aware for which Executive might be entitled
to compensation pursuant to worker’s compensation law; and

(d)Executive has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will
Executive do so in the future, except as specifically allowed by this Release.

3.Severability.  The provisions of this Release are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

4.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

5

--------------------------------------------------------------------------------

 

5.Integration Clause.  This Release and the Employment Agreement contain the
Parties’ entire agreement with regard to the separation of Executive’s
employment, and supersede and replace any prior agreements as to those matters,
whether oral or written. This Release may not be changed or modified, in whole
or in part, except by an instrument in writing signed by Executive and a duly
authorized officer or director of the Company.

6.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile signatures shall have the same force and effectiveness as
original signatures.

7.Intent to be Bound.  The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

 




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

 

IDEAYA BIOSCIENCES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

Date:

 

 

 

7